Citation Nr: 1433303	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-19 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the cervical spine prior to April 19, 2011.

2.  Entitlement to a rating in excess of 30 percent for DDD of the service-connected cervical spine from April 19, 2011.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the RO.

The Board is aware that the Veteran had previously disagreed with an August 2006 rating decision that assigned the initial 10 percent rating for the DDD of the cervical spine effective September 30, 2002. A Statement of the Case (SOC) was issued in September 2007.  

A Substantive Appeal (VA Form 9) was received in April 2009; however, it was not timely. 38 C.F.R. §§ 20.200, 20.202, 20.302. Accordingly, the August 2006 rating decision became final.38 C.F.R. § 20.1103. 

However, an April 2009 VA Form 9 was accepted as the Veteran's claim for an increased rating for the service-connected DDD of the cervical spine.  

In April 2011, the RO increased the rating for the service-connected DDD of the cervical spine to 30 percent effective on April 19, 2011 (date of the VA examination).  The issues on the title page reflect the higher ratings assigned for various stages of the appeal.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDING OF FACT

The service-connected DDD of the cervical spine is shown to have been productive of a disability picture manifested by a functional loss due to pain that more nearly approximated that of forward flexion of the cervical spine restricted to 15 degrees or less for the period of the appeal; neither unfavorable ankylosis of the entire cervical spine, nor incapacitating episodes due to intervertebral disc syndrome is demonstrated. 


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 30 percent rating for the service-connected DDD of the cervical spine prior to April 19, 2011 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5243 (2013).

2. The criteria for the assignment of a rating in excess of 30 percent for the service-connected DDD of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The notice letter contained an explanation of the general rating criteria relevant to his spine disabilities and advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The September 2009 rating decision reflects initial adjudication of the claim after issuance of the letter. Hence, the July 2009 letter which meets Pelegrini's content of notice requirements also meets the VCAA's timing of notice requirement.  
  
The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file (including the Virtual VA electronic claims) include VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The RO evaluated the Veteran's cervical spine disability under diagnostic codes (DC) 5243, the criteria for evaluating intervertebral disc syndrome.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

Under the formula, 10 percent evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  

A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.  

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the cervical spine is 340 degrees.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Also under the formula, intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months s.

A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.



Factual Background 

As noted, the Veteran's claim for an increased rating for the service-connected cervical spine disability was received in April 2009.  In the appealed rating decision, the RO denied a rating in excess of 10 percent.  

In a May 2011 rating decision, the RO increased the rating to 30, effective on April 19, 2011.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased rating for the cervical spine disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A February 2008 VA examination documents that the Veteran's complaints of pain. He reported that he had not experienced any incapacitating episode of disc disease of the cervical spine in the past 12-month period.

Objectively, the Veteran had spasm, pain with motion and tenderness of the cervical spine; however, he did not have atrophy, guarding or weakness. Muscle spasm and localized tenderness was not severe enough to be responsible for any abnormal spinal contour.  

Detailed motor examination, sensory examination and reflex examination were all normal. There was no cervical spine ankylosis.

The range of motion for the cervical spine was noted to be as follows: forward flexion to 40 degrees (with pain beginning at 25 degrees), extension to 35 degrees (with pain beginning at 25 degrees), right rotation to 30 degrees (with pain beginning at 25 degrees), left rotation to 40 degrees (with pain beginning at 20 degrees) and lateral flexion to 15 degrees, bilaterally (with pain beginning at 5 and 10 degrees on the right and left, respectively).

The Veteran had pain with repetitive use, but did not have any additional loss of motion following repetitive use.

An April 2011 report of VA examination noted the Veteran's complaints of a constant, dull aching pain in his cervical spine with radiation into his left upper extremity. It was noted that the Veteran was prescribed hydrocodone (and other medications) to manage his pain and reported that the medications provided moderate relief.

The Veteran also complained of having weakness, stiffness, muscle spasms and decreased range of motion. Flare-ups of pain were precipitated by weather changes, sleeping position and attempting to work overhead. Additionally, long distance driving increased the neck pain. He generally rated his pain a level 5 out of 10; however, during flare-ups, the pain level increased to 8 out of 10. He estimated that he had additional limitation of motion or functional impairment of 100 percent during flare-ups, lasting up to 2 weeks.  

The Veteran did not require the use of a crutch, brace or walker. He reported a having history of falls secondary to his neck disability. To that end, he reported experiencing a sudden pain which essentially caused him to drop and lay down.

The Veteran reported being previously employed as a commercial fisherman, having increased neck (and back) pain due to the motion of the boat and being forced to quit. Dressing and getting out of the bed could be more difficult for him. He had to sleep in his recliner. Long distance driving increased the neck pain.

On examination, the Veteran's posture was erect except for head position (he stood with his head jutted forward approximately at a 15 degree angle). Gait was antalgic, and he had abnormal spinal contour (pronounced cervical lordosis, mild scoliosis and spina bifida occulta).

The range of motion of the cervical spine was noted to be as follows: forward flexion to 15 degrees, extension to 18 degrees, right rotation to 50 degrees, left rotation to 48 degrees right lateral flexion to 18 degrees and left lateral flexion to 12 degrees.  There was mild spasm noted with range of motion testing and tenderness to palpation along the cervical musculature. Increased pain at the endpoint of range of motion testing prevented further movement in all fields of motion.

There was no additional limitation of motion with repetition. There had been no episodes of incapacitation in the past 12-months secondary to the Veteran's neck disability. However, the Veteran had placed himself on bed rest twice in the past year due to his neck disability. The neurological examination was unremarkable.

The report of a VA examination in April 2012 documented that the Veteran's range of motion of the cervical spine was as follows: forward flexion to 20 degrees, extension to 20 degrees, right rotation to 40 degrees, left rotation to 40 degrees and lateral flexion to 25 degrees, bilaterally, with pain at the extreme of all motions. The Veteran was able to perform repetitive-use testing and he had no additional limitation in range of motion of the cervical spine following repetitive-use testing.

The Veteran was noted to have a functional loss and/or functional impairment of the cervical spine manifested by less movement than normal, excess fatigability and pain on movement. He had localized tenderness or pain to palpation and guarding or muscle spasm of the cervical spine but no abnormal spinal contour.

The neurological examination was normal. The Veteran demonstrated pain that radiated approximately half distance to the left shoulder, but did not include the left shoulder. It was indicated that this left-sided radiculopathy was of a moderate degree of severity.

He had not had any incapacitating episodes over the past 12-months due to the disc disease.


Analysis
 
The Board finds that the service-connected DDD of the cervical spine more nearly equates with the criteria for an increased rating of 30 percent prior to April 19, 2011 to the extent that its severity did not significantly change during the course of his appeal.  

In light of the Veteran's complaints (in his April 2009 claim for increase) of worsening of symptoms and findings at the time of the VA examination in April 2011 showing that his forward flexion of the cervical spine was restricted 15 degrees, the Board finds that the service-connected disability picture was productive of a functional loss due to pain that more closely resemble that forward flexion of the cervical spine restricted to 15 degrees or less for the entire period of the appeal.  

Therefore, on this record, an increased rating of 30 percent, but no higher is warranted for the period of the appeal prior to April 19, 2011.   

As findings of unfavorable ankylosis of the entire cervical spine are not demonstrated at any time during the appeal, a higher rating is not assignable on this basis.  Additionally, absent the showing of any incapacitating episodes due to intervertebral disc syndrome, a higher rating also is not assignable in accordance with these rating criteria.  

The Board notes that the 30 percent evaluation is the maximum evaluation for limitation of motion.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

A separate rating for associated objective neurologic abnormalities or chronic neurologic manifestations is not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The appellant has complained of radiating pain into his left upper extremity.  However, we conclude that the observations of the skilled professionals that there are no neurologic deficits are more probative and credible than the lay evidence.

In this regard, while the Board notes that the April 2012 report of VA examination indicates that the Veteran experiences a radiating pain approximately half the distance to his left shoulder of a moderate degree of severity, the examiner did not find objective evidence of nerve impairment. Further, the Veteran's muscle strength, reflexes and sensation were all noted to be normal. In the absence of demonstrated neurologic impairment, a separate, compensable rating for radiculopathy is not assignable in this case.

Additionally, the Board finds that at no point since the Veteran's claim for increase, has the disability been shown to be exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the level of disability and symptomatology, and is found inadequate, the RO must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent hospitalization).  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that Veteran's reports of pain and limitation of motion of the cervical spine are reasonably addressed by the schedular criteria for evaluating the service-connected DDD of the cervical spine. 

Accordingly, referral for extraschedular consideration is not warranted in this case.   



ORDER

An increased rating of 30 percent is granted for the service-connected DDD of the cervical spine, prior to April 19, 2011, is granted subject to controlling regulations governing the payment of monetary awards.

An increased rating in excess of 30 percent for the service-connected DDD of the cervical spine is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


